UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7471



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


IRA ST ANTHONY HUGGINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-01098-PMD-1)


Submitted:   March 14, 2008                 Decided:   March 27, 2008


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ira St Anthony Huggins, Appellant Pro Se. Alston Calhoun Badger,
Jr., Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ira St Anthony Huggins appeals the district court’s order

denying his motion for reconsideration of the district court’s

order denying Huggins’ motion for a new trial.   We affirm.

     Huggins sought a new trial based on newly discovered evidence.

In order to warrant a new trial on this basis, Huggins must show

that:   (1) the evidence is newly discovered; (2) he used due

diligence to discover the evidence; (3) the evidence is not merely

cumulative or impeaching; (4) the evidence is material; and (5) the

evidence would probably result in his acquittal at a new trial.

United States v. Lofton, 233 F.3d 313, 318 (4th Cir. 2000).   With

these criteria in mind, we have reviewed the record and find that

the district court did not abuse its discretion by denying Huggins’

motion for reconsideration of the order. United States v. Adam, 70

F.3d 776, 779 (4th Cir. 1995) (reviewing denial of Fed. R. Crim. P.

33 motion for new trial for abuse of discretion).   Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -